SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
298
CA 10-02237
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


SEAN HIRT, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

PAUL MANCUSO, DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.


GUSTAVE J. DETRAGLIA, JR., UTICA, FOR PLAINTIFF-APPELLANT.

EDWARD Z. MENKIN, SYRACUSE, FOR DEFENDANT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Oneida County (Samuel D. Hester, J.), entered August 17, 2010.
The order and judgment granted the motion of defendants Paul Mancuso
and Michael Durso for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this action seeking damages for
injuries he sustained when he was allegedly assaulted by defendants
Michael Durso and Joseph Mazza at the direction of defendant Paul
Mancuso. Supreme Court properly granted defendants’ motion seeking
summary judgment dismissing the complaint. Defendants met their
initial burden by establishing that the action, commenced more than
one year after the alleged assault, is time-barred (see CPLR 215 [3]),
and plaintiff failed to raise a triable issue of fact whether the
limitations period was extended by virtue of CPLR 215 (8) (a), based
on the commencement of a federal criminal action against Mancuso. The
record establishes that the criminal action against Mancuso was not
“commenced with respect to the event or occurrence from which
[plaintiff’s] claim . . . arises” (id.; see generally Christodoulou v
Terdeman, 262 AD2d 595, 596). In any event, two of the three
defendants, i.e., Durso and Mazza, are not “the same defendant”
against whom the criminal action was commenced (CPLR 215 [8] [a]; see
Villanueva v Comparetto, 180 AD2d 627, 629; see also Jordan v Britton,
128 AD2d 315, 320).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court